Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At issue in claim 7 is the fact that component (A) is initially defined as a gel and, thereafter, a hydrogel.  Accordingly, it is not clear if this aspect is confined to a hydrogel or if I can, in fact, be a gel of which a hydrogel is one species.  Clarification is needed.
As for claim 14, there is no formal antecedent basis for “opthalimically active” drug in claim 13, unless some of the classes of agent listed are technically suitable for treatment of the eye.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhat et al., U.S. pAtent Application Publication No. 2015/0159889.
	The Examiner expects that Applicant will no doubt be quite familiar with the subject matter of this disclosure given that it shares in common at least one named inventor and is commonly assigned.  Therefore, the Examiner will not comprehensively summarize its teachings but, rather, simply cite to instructive passages and emphasize important aspects that are perhaps not immediately recognizable as correlated.  Bhat discloses in patent claim 1 a composition comprising an organosilicon compound that is nearly completely co-extensive in scope structurally with that outlined in claim 1.  One of the only meaningful differences between the prior art- and claimed organosilicon-based (macro)monomers is that the variable “I” in formula (1) of the reference coinciding with variable “I” in the claimed compound is characterized as being a “hydrophilic moiety”, as opposed to an “ionic containing moiety”.  At the same time, patent claim 7 makes clear that, among the hydrophilic moieties of interest are residues defined by –K-L-M where the definitions of K and L are either completely coincident, or at least overlapping of those for K and L as set forth in instant claim 2.  Furthermore, prior art claim 7 characterizes M as connoting “ionic groups” including carboxylic-, phosphoric- and sulfonic acids.  By way of comparison, M in patent claim 2 represents “ionic or ionic functional group-forming” (groups).  Additionally, the subscript “w” indicating the number of counterions neutralizing the charge of “M” can be zero which the skilled artisan will appreciate is the condition when M is ionic functional group forming.  Thus, it is clear that prior art and claimed variables “I” are overlapping in scope notwithstanding their different descriptions/labels.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3, 4, 7-12, and 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al., U.S. Patent Application Publication No. 2015/0159889.
	Whereas claims 3 and 4 are directed to those permutations of an organosilicon compound bearing (meth)acryl- and carboxylate/sulfonate/phosphate salts, the prior art only expressly addresses those embodiments where M is ionic functional group-forming.  On the other hand, the fact that M in prior art claim 7 is defined as “ionic” makes clear that a practitioner of this invention would immediately appreciate the possibility of neutralizing those groups to provide charged congeners.  Also, ammonium counterions are, along with alkali metals the most common ones employed in the synthesis of polyorganosiloxanes bearing anionic groups.
	 As for claim 7, the organosilicon (macro)monomers of the prior art have utility in the manufacture of intraocular- and contact lenses alike [0081].  At least the latter, in turn, are known to be suited for drug delivery applications thus the addition of an active material to an organosilicon hydrogel-based contact lens would have be obvious to one having ordinary skill.  The hydrogels are derived from the copolymerization of the organosilicon (macro)monomer and comonomers selected from those delineated in [0063-0064].  Exemplifications of hydrogel-forming systems are offered in Table 1.  The amounts of organosilicon monomer and comonomer(s) are consistent with those defined in claims 11 and 12.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al., U.S. Patent Application Publication No. 2015/0159889 in view of Raja et al., U.S. Patent Application Publication No. 2013/0203812.
	Bhat is not forthcoming as to what bioactive agents may be added to a contact lens-forming hydrogel but there are numerous other disclosures also directed to contact lens production where drug 

	Other references of interest are U.S. Patent Application Publication No. 2007/0160643 which teaches polyorganosiloxane bearing substituents containing both ionic- and acrylic groups but where the substituent does not conform with formula (I).  U.S. Patent Application Publication No. 2014/0088279 discloses the preparation of silanes having a non-hydrolyzable substituent adhering to

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

and three hydrolysable moieties that can be copolymerized with other hydrolysable silanes to form copolymers.  However, the copolymerization products would be branched or resinous and the totality of the structural description does not embrace branched or resinous silicones other than polyhedral silsesquioxanes given the definition of X3.   U.S. Patent Application Publication No. 2020/0148831 discloses in paragraph [0007] siloxanes bearing substituents conforming with the structural requirements of formula (I) but does not constitute prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9,296,764. Although the claims at issue are not identical, they are not patentably distinct from each other.
The Examiner relies on much of the analysis from the prior art rejection insofar as the salient teachings relied upon largely came from prior art claims 1 and 7.  Similarly, the rationale applied to 
Claims 1-2, and 7-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/482,739 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
	Instant claim 1 is fully encompassing of the entire scope of copending claim 1 insofar as “ionic containing moiety… counterbalanced with a counter-ion is inclusive of the zwitterions mentioned in claim 1 and exemplified in claims 2 to 8.  
	As for claims 7-9 and 15, copending claim 17 discloses a hydrogel derived from the composition defined by copending claims 10-12 including similar comonomers and an active.  Molar contributions of the different monomers as described in claims 11 and 12 is duplicated in copending claims 15 and 16.  The actives outlined in claims 13 and 14 are the same as those contemplated in copending claims 13 and 14.  The subject matter of remaining claims 16-26 is mirrored in copending claims 17-28.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



March 25, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765